Citation Nr: 1633376	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-08 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial compensable rating for chronic kidney disease from June 17, 1966 to May 25, 2010.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1956 to May 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

A Board decision in June 2015 denied the Veteran's claim for an initial compensable rating for chronic kidney disease from June 17, 1966 to May 25, 2010.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in June 2016, the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMPR.

The Board acknowledges that the issue of entitlement to an effective date prior to June 27, 1966 for the grant of service connection for chronic kidney disease has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to an initial compensable rating for chronic kidney disease from June 17, 1966 to May 25, 2010 must be remanded for additional development in order to fully comply with VA's duty to assist under the Veterans Claims Assistance Act of 2000 and with the Court's June 2016 grant of the parties' JMPR.

In the June 2016 JMPR, the parties found the Board failed to satisfy its duty to assist by not ensuring that VA took adequate steps to procure private medical records.  Specifically, the parties found that private records from Nephrology Consultants, P.A. were never requested by VA, and that the Veteran was never asked to supply a release for his primary care doctor, Dr. Ampadu.  Accordingly, pursuant to the JMPR and in light of VA's duty to assist, a remand is necessary to obtain and associate with the claims file private medical records.

The Board also notes that the June 2016 JMPR noted a reasons or bases inadequacy with the June 2015 Board decision.  The JMPR noted that the Board failed to discuss the presence of protein and red blood cells noted in a 1964 medical board report.  Diagnostic Code 7502.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records.  

If any requested records are unavailable, the Veteran should be notified of the missing records, the efforts made to obtain them, and of the additional efforts that will be made.

2.  After obtaining any necessary authorization, obtain the Veteran's private treatment records from: (1) Nephrology Consultants, P.A., and (2) Dr. Ampadu.  

If any requested records are unavailable, the Veteran should be notified of the missing records, the efforts made to obtain them, and of the additional efforts that will be made.

3.  Obtain a medical opinion as to whether the 1964 medical board report findings would, have been present during any part of the period from June 17, 1966 to May 25, 2010.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

